Exhibit 10.1

 

MODIFICATION OF LOAN DOCUMENTS

 

THIS MODIFICATION OF LOAN DOCUMENTS (this "Agreement") is made as of September
30, 2016 by and among IRESI FREDERICK MARKET SQUARE, L.L.C., a Delaware limited
liability company (“Borrower”), INLAND REAL ESTATE INVESTMENT CORPORATION, a
Delaware corporation (“Initial Term Guarantor”), INLAND RESIDENTIAL PROPERTIES
TRUST, INC., a Maryland corporation (“Substitute Guarantor”, and together with
Initial Term Guarantor, “Guarantors”) and PARKWAY BANK AND TRUST COMPANY, an
Illinois banking corporation, its successors and assigns ("Lender").

 

R E C I T A L S:

 

A.              Lender has previously made a loan to Borrower (the “Loan”) in
the principal amount of Forty-Five Million Seven Hundred Fifty Thousand and
00/100 Dollars ($45,750,000.00) evidenced by that Secured Promissory Note (the
“Initial Note”) dated September 30, 2015 made by Borrower payable to the Lender,
pursuant to the terms and conditions of that Loan Agreement (the “Loan
Agreement”) dated as of September 30, 2015 by and between Borrower and Bank and
secured by, among other things, that certain Purchase Money Deed of Trust,
Security Agreement, Assignment of Leases and Rents and Fixture Filing (the “Deed
of Trust”) dated as of September 30, 2015 executed by Borrower to and for the
benefit of Lender and recorded with the Frederick County, Maryland Recorder’s
Office on October 6, 2015 in Book 10795, Page 0060, encumbering the property
commonly known as 300 Cormorant Place, Frederick, Maryland 21701 and legally
described therein (the “Property”).

C.       The Loan is further secured by a Guaranty (the "Initial Term Guaranty")
dated as of September 30, 2015 from Initial Term Guarantor to Lender.

 

D.       The Loan Agreement, the Note (defined below), the Mortgage, the
Assignment of Leases, the Initial Term Guaranty, the Substitute Guaranty (as
defined below) and the other documents evidencing, securing and guarantying the
Loan, in their original form and as amended, are sometimes referred to herein as
the "Loan Documents").

 

E.       Borrower has timely and duly exercised the Extension Option described
in the Initial Note and desires to amend the Loan Documents in order to, among
other things, (i) document the new reduced Interest Rate, (ii) release the
Initial Term Guarantor, (iii) deliver the Guaranty (“Substitute Guaranty”) of
even date herewith from Substitute Guarantor, pursuant to the terms and
conditions of the Loan Agreement to Lender, and (iv) amend the Note to reflect
the reduced principal balance of the Loan.

1 

 

AGREEMENTS:

 

NOW, THEREFORE, in consideration of (i) the facts set forth hereinabove (which
are hereby incorporated into and made a part of this Agreement), (ii) the
agreements by Lender to modify the Loan Documents, as provided herein, (iii) the
covenants and agreements contained herein, and (iv) for other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

 

1.               Maturity Date. The Maturity Date of the Note is extended to
September 30, 2023. Any reference in the Note, the Loan Agreement or any other
Loan Document to the Maturity Date shall mean September 30, 2023.

2.               Principal and Interest.

(a)  Borrower has previously made certain principal prepayments which result in
a new outstanding principal balance of $27,450,000.00. Borrower shall execute
and deliver to Lender that First Amended and Restated Secured Promissory Note
(the “First Amended Note” and together with the Initial Note, the “Note”) of
even date herewith made by Borrower payable to Lender in the reduced principal
balance of $27,450,000.00

(b)  Principal and interest shall be due and payable as set forth in the First
Amended Note.

3.               Representations and Warranties of Borrower. Borrower hereby
represents, covenants and warrants to Lender as follows:

(a)            The representations and warranties in the Loan Agreement, the
Deed of Trust and the other Loan Documents are true and correct as of the date
hereof.

(b)            There is currently no Event of Default (as defined in the Loan
Agreement) under the Loan Agreement, the Note, the Deed of Trust or the other
Loan Documents and Borrower does not know of any event or circumstance which
with the giving of notice or passing of time, or both, would constitute an Event
of Default under the Loan Agreement, the Note, the Deed of Trust or the other
Loan Documents.

(c)            The Loan Documents are in full force and effect and, following
the execution and delivery of this Agreement, they continue to be the legal,
valid and binding obligations of Borrower enforceable in accordance with their
respective terms, subject to limitations imposed by general principles of
equity.

2 

 

(d)            There has been no material adverse change in the financial
condition of Borrower, Initial Guarantor, Substitute Guarantor or any other
party whose financial statement has been delivered to Lender in connection with
the Loan from the date of the most recent financial statement received by
Lender.

(e)            As of the date hereof, Borrower has no claims, counterclaims,
defenses, or set-offs with respect to the Loan or the Loan Documents as modified
herein.

(f)              Borrower is validly existing under the laws of the State of its
formation or organization and has the requisite power and authority to execute
and deliver this Agreement and to perform the Loan Documents as modified herein.
The execution and delivery of this Agreement and the performance of the Loan
Documents as modified herein have been duly authorized by all requisite action
by or on behalf of Borrower. This Agreement has been duly executed and delivered
on behalf of Borrower.

4.               Extension Option Conditions Precedent. As a conditions
precedent to Borrower’s exercise of the Extension Option, Lender’s agreeing to
modify the Loan Documents in connection therewith, and Lender’s acceptance of
the First Amended Note, Borrower has agreed and, as applicable, provided or
caused to be provided, the following:

(a)       Lender shall have received duly executed originals of this Agreement,
the First Amended Note, the Substitute Guaranty, which is in substantially the
form attached to the Loan Agreement as Exhibit A, and such other certificates
and other documents as Lender requires (this Agreement, the First Amended Note
and the Substitute Guaranty are referred to collectively as the “Modification
Documents”).

(b)       As of the date hereof and for the term of the Loan, Substitute
Guarantor agrees to comply with the following financial reporting requirements:

Substitute Guarantor is an entity that files a Form 10-K report with the
Securities and Exchange Commission. In lieu of the financial reporting
requirements in Section 5.1 of the Loan Agreement, Substitute Guarantor shall
provide to Lender within one hundred twenty (120) days after the end of each of
Substitute Guarantor’s fiscal years, Substitute Guarantor’s Form 10-K report
filed with the Securities and Exchange Commission. Provided the Substitute
Guarantor’s Form 10-K is filed timely and is available for viewing on a web site
maintained by the Securities and Exchange Commission, then Substitute Guarantor
will have been deemed to satisfy this reporting requirement. Notwithstanding the
foregoing, Substitute Guarantor shall at all times be responsible for delivering
such Form 10-K report to Lender within said 120 day time period whether as an
electronic file or as a hyperlink to an electronic file.

3 

 

(c)       Borrower shall have made principal reduction payments to the Loan to
bring the current principal balance to $27,450,000.

(d)       Borrower shall have provided such information and documents as
required by Lender to show a Debt Service Coverage of at least 2.45 to 1.00.

(e)       Lender has waived the requirement for a new appraisal of the Property.

5.               Release of Initial Term Guarantor. Upon the execution and
delivery of the Modification Documents, Lender agrees that the Initial Term
Guaranty shall be of no further force and effect and Initial Term Guarantor
shall be released from the obligations thereunder.

6.               Expenses. As a condition precedent to the agreements contained
herein, Borrower shall pay all out-of-pocket costs and expenses incurred by
Lender in connection with this Agreement, including, without limitation, title
charges, recording fees, appraisal fees and attorneys' fees and expenses.

7.               Miscellaneous.

(a)            This Agreement shall be governed by and construed in accordance
with the laws of the State of Illinois.

(b)            This Agreement shall not be construed more strictly against
Lender than against Borrower or Guarantors merely by virtue of the fact that the
same has been prepared by counsel for Lender, it being recognized that Borrower,
Guarantors and Lender have contributed substantially and materially to the
preparation of this Agreement, and Borrower, Guarantors and Lender each
acknowledges and waives any claim contesting the existence and the adequacy of
the consideration given by the other in entering into this Agreement. Each of
the parties to this Agreement represents that it has been advised by its
respective counsel of the legal and practical effect of this Agreement, and
recognizes that it is executing and delivering this Agreement, intending thereby
to be legally bound by the terms and provisions thereof, of its own free will,
without promises or threats or the exertion of duress upon it. The signatories
hereto state that they have read and understand this Agreement, that they intend
to be legally bound by it and that they expressly warrant and represent that
they are duly authorized and empowered to execute it.

(c)            Notwithstanding the execution of this Agreement by Lender, the
same shall not be deemed to constitute Lender a venturer or partner of or in any
way associated with Borrower or Guarantors nor shall privity of contract be
presumed to have been established with any third party.

4 

 

(d)            Borrower, Guarantors and Lender each acknowledges that there are
no other understandings, agreements or representations, either oral or written,
express or implied, that are not embodied in the Loan Documents and this
Agreement, which collectively represent a complete integration of all prior and
contemporaneous agreements and understandings of Borrower, Guarantors and
Lender; and that all such prior understandings, agreements and representations
are hereby modified as set forth in this Agreement. Except as expressly modified
hereby, the terms of the Loan Documents are and remain unmodified and in full
force and effect.

(e)            This Agreement shall bind and inure to the benefit of the parties
hereto and their respective heirs, executors, administrators, successors and
assigns.

(f)              Any references to the “Loan Agreement”, the "Note", the "Deed
of Trust" or the "Loan Documents" contained in any of the Loan Documents shall
be deemed to refer to the Loan Agreement, the Note, the Deed of Trust and the
other Loan Documents as amended hereby. The paragraph and section headings used
herein are for convenience only and shall not limit the substantive provisions
hereof. All words herein which are expressed in the neuter gender shall be
deemed to include the masculine, feminine and neuter genders. Any word herein
which is expressed in the singular or plural shall be deemed, whenever
appropriate in the context, to include the plural and the singular.

(g)            This Agreement may be executed in one or more counterparts, all
of which, when taken together, shall constitute one original Agreement.

(h)            Time is of the essence of each of Borrower's obligations under
this Agreement.

5 

 

IN WITNESS WHEREOF, the parties hereto have executed this First Modification of
Loan Documents as of the day and year first above written.

 



LENDER:

 

PARKWAY BANK AND TRUST

COMPANY, an Illinois banking corporation

 

BORROWER:

 

IRESI FREDERICK MARKET SQUARE,

L.L.C., a Delaware limited liability company

          By: /s/ Marianne L. Wagener   By:

Inland Residential Operating

Partnership, L.P., a Delaware limited

partnership, its sole member

Name: Marianne L. Wagener       Title: Senior Vice President   By: Inland
Residential Properties Trust,        

Inc., a Maryland corporation,

its general partner

                By: /s/ David Z. Lichterman       Name: David Z. Lichterman    
  Title:

V.P., Treasurer &

Chief Accounting Officer

                         

GUARANTORS:

 

INLAND REAL ESTATE INVESTMENT

CORPORATION, a Delaware corporation

                By: /s/ Gail P. Gress       Name: Gail P. Gress       Title:
Senior Vice President                          

INLAND RESIDENTIAL PROPERTIES

TRUST, INC., a Maryland corporation

                By: /s/ David Z. Lichterman       Name: David Z. Lichterman    
  Title:

V.P., Treasurer &

Chief Accounting Officer



 

6